 1 KRISTOL BRADLEY GINAPP (Bar No. 8468)
   E-Mail: kginapp@nevadafirm.com
 2 HOLLEY DRIGGS WALCH

 3 FINE WRAY PUZEY & THOMPSON
   400 South Fourth Street, 3rd Floor
 4 Las Vegas, Nevada 89101
   TEL: 702.791.0308
 5 FAX: 702.791.1912

 6
   Attorneys for Defendant
 7 The Primadonna Company, L.L.C.

 8 JEFF A. HARRISON
   California Bar No. 151227
 9 SARA PEZESHKPOUR

10 California Bar No. 260240
   METZ & HARRISON, LLP
11 139 Richmond Street
   El Segundo, CA 90245
12 Tel: (310) 648-8755
   Fax: (310) 648-8734
13
   Email: JHarrison@metzharrison.com
14 Email: SPez@metzharrison.com

15 Attorneys for Plaintiff, Monique Bennett

16
                                     UNITED STATES DISTRICT COURT
17
                                         DISTRICT OF NEVADA
18

19
     MONIQUE BENNETT, an individual,               CASE NO.: 2:15-cv-00575-GMN-GWF
20

21                      Plaintiff,
                                                   JOINT STIPULATION TO EXTEND
                                                   RESPONSE DATES TO PLAINTIFF’S
22            vs.                                  MOTION FOR PARTIAL SUMMARY
                                                   JUDGMENT
23 THE PRIMADONNA COMPANY, L.L.C., a
                                                   [FIRST REQUEST]
24 Nevada limited liability company,

25                      Defendant.

26

27 ///

28 ///

     12136-01/1954431                                                  2:15-cv-00575-GMN-GWF
 1            Plaintiff MONIQUE BENNETT (“Plaintiff”) and Defendant THE PRIMADONNA

 2 COMPANY, L.L.C. (“Defendant”), by and through their counsel of record, hereby stipulate and

 3 request to extend the deadline for Defendant’s response to Plaintiff’s Motion for Partial Summary

 4 Judgment (EFC 76, filed May 10, 2019) two weeks to accommodate Defendant counsel’s workload

 5 and deadlines in other matters during the past 20 days, which has prevented Defendant’s counsel

 6 from being able to timely complete the Defendant’s Response to Plaintiff’s Motion for Partial

 7 Summary Judgment. The parties stipulate and request that Defendant’s Response deadline be

 8 moved to June 14, 2019 (currently May 31, 2019). Accordingly, because Plaintiff’s counsel will be

 9 out of the country during the reply period and unable to work during that time, the parties stipulate

10 and request that the Reply deadline be extended to three weeks to July 14, 2019. This Stipulation

11 in made in good faith by the parties to permit sufficient time for briefing the issues and not for

12 reasons of delay.

13

14     DATED this 30th day of May, 2019                   DATED this 30th day of May, 2019

15     /s/ Sara Pezeshkpour______________                 /s/ Kristol Bradley Ginapp____________
       Jeff A. Harrison, Esq.                             Kristol Bradley Ginapp, Esq.
16     Sara Pezeshkpour, Esq.                             HOLLEY DRIGGS WALCH FINE WRAY
17     METZ & HARRISON, LLP                               PUZEY & THOMPSON
       139 Richmond Street                                400 South Fourth Street, 3rd Floor
18     El Segundo, CA 90245                               Las Vegas, NV 89101
       Tel: (310) 648-8755                                Tel. (702) 791-0308
19     Fax: (310) 648-8734                                Attorneys for The PrimaDonna Company,
20     Elliot S. Blut, Esq.
       BLUT LAW GROUP, PC
21     300 South Fourth Street, Suite 701
       Las Vegas, NV 89101
22     Tel: (702) 384-1050
       Fax: (702) 384-8565
23     Attorneys for Monique Bennett
24                                            ORDER
         IT IS SO ORDERED.
25

26                   5
         DATED this_____day of June, 2019.
                                                   Gloria M. Navarro, Chief Judge
27                                                 UNITED STATES DISTRICT COURT
28
     12136-01/2228692.docx                            2                           2:15-cv-00575-GMN-GWF
